Title: To George Washington from Timothy Pickering, 27 August 1791
From: Pickering, Timothy
To: Washington, George



Sir,
Philadelphia August 27. 1791.

I did myself the honour to call at your house to-day, to speak with you: but you were engaged with Mr Jefferson. And the time not admitting another opportunity (as I wish to leave town on Monday morning) you will permit me to communicate what I had to say, in writing.
As you thought it expedient, I went to New York, to converse

with Mr Osgood on the business of the post-office. The contracts for the carriage of the mail were made in the beginning of November last, but continue until the first day of January next. Those contracts were made after public advertisement for proposals for contracts: but Mr Osgood thinks it will be most eligible to contract with the present contractors; and not to advertise for new proposals. I concur with that opinion: because the present contractors have the business in train, & appear, generally speaking, to have conducted it with propriety and as much punctuality as circumstances would allow: because it would take some time for new contractors to get the business as well arranged, & understood by their agents: and because at the next session of congress a new law for regulating the post office may probably be enacted. Therefore, instead ⟨of⟩ calling for new cont⟨racts⟩, it seems to me adviseable, to propose to the present contractors, to continue to carry the mails, on the terms of their present contracts (with perhaps a few alterations easy to be made) until the regulations of the expected law shall be known, or rather, until they shall receive notice when the terms of the present contracts shall cease.
I have not reappointed any deputy postmasters: for it appeared to me expedient to give a little time for information concerning them; by which it might be better known whether any and what changes should be made.
Whilst at New-York, I waited on Governor Clinton. He had received Genl Knox’s first letter; expressing, on the part of the United States, their disavowal of the public sanction given by me, at the late Indian treaty, to the assignment of land to the two Indian children of Ebenezer Allan, & to the lease made by the Cayuga Chiefs to John Richardson, of the tract of land called the Cayuga Reservation. He had also received a second letter from Genl Knox, inclosing a copy of my letter, in which I gave a more particular account of the grounds and inducements upon which that public sanction was given, than I had rendered in my report. A copy of that letter he told me he would lay before you; for I felt a solicitude that you should be informed of the facts therein detailed.
Governor Clinton showed no symptoms of dissatisfaction with the steps I had taken relative to the Cayuga lease. I observed to him, that perhaps the terms I had used in my report & letter

might have led to some misapprehension of the force, or effect, of the public sanctions given to the conveyances before mentioned: That they amounted to ⟨illegible⟩ more than this—Certificates by the Commissioner of the United States, that at a public treaty held Under their authority, those conveyances had been executed by the Chiefs of the Seneka & Cayuga nations, respectively: and that such certificates could neither add to nor diminish the validity of the titles purported to be conveyed by the deeds them⟨selves: like the⟩ acknowledgements of deeds, in ordinary cases, before certain magistrates, which are required by the statutes of several states, but which in no way affect the title of the lands expressed to be conveyed: to the justness of whi⟨ch⟩ ideas he readily assented. In the course of the co⟨n⟩versation, he said (what I had concluded to sugge⟨st⟩ to him as expedient) that he should not, at p⟨mutilated⟩ take any step in the affair, which should ha⟨mutilated⟩ the exciting of any uneasiness in the minds of ⟨mutilated⟩ Cayuga chiefs.
When I left home, I had no information that any public office was vacant; & I expected soon to return. My private affairs & those of my offices under Pennsylvania require my presence at Wilkesbarré, that I may make a suitable disposition of the former, & deliver over the latter to my successor. For those purposes I should wish to be at home three or four weeks, & to set out on Monday morning, if, sir, it should be agreeable to you. I have the honour to be, Sir, most respectfully⟨,⟩ your obedient servant

Timothy Pickering

